DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for hydraulic pumps, does not reasonably provide enablement for a bentonite pump.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. While pumps in hydraulic circuits are common, and it is also known to pump bentonite (slurries, for example) during excavation, the term “bentonite pump” is not adequately described.  These claims have not been treated on the merits.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32, 34, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase including “in turn” in line 3 of claim 21 is narrative and indefinite.
Claim 30 is narrative, indefinite and the phrase “configured to omit” denotes that the remaining recitations are not required.  The claim has not been further treated on the merits.
The phrase “which is” in claim 34 is indefinite.
The terms “an adjustable hydraulic motor” in lines 2-3 of claim 38 and “a respective hydraulic motor” in line 2 of claim 39 are indefinite because antecedent basis with respect to parent claim 33 is unclear.  Also note the 112(a) rejection above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (U.S. Patent 4,896,733).
Baker discloses a work machine (Figure 5, for example) having an attachment device (14) and two adjustable hydraulic motors (52A, 52B).  A hydraulic drive unit (Figure 3, for example) is arranged externally from the attachment device (Figure 1).  Because the pressure .


Claims 21-23, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bernasinski et al. (U.S. Patent Application Publication 2019/0323205) in view of Baker et al. (U.S. Patent 4,896,733).
Bernasinski discloses a work machine (10) having an attachment device (20) and two adjustable hydraulic motors (32, 42, 52, 62).  A hydraulic drive unit (Figures 9 and 10, for example) is arranged externally from the attachment device.  Bernasinski is silent regarding the constant pressure; however, as discussed above, Baker discloses this arrangement.  It would have been obvious to one of ordinary skill at the time of the invention to have configured Bernasinski in the manner of Baker in order to facilitate movement during excavation, as taught by Baker.
The device is a trench cutter having cutting wheels.
Claim 26 is deemed to be inherent since the device would be inoperable for its intended purpose if it was not configured to the load requirement.


s 21-23, 26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Pounds (U.S. Patent 5,255,454) in view of Baker et al. (U.S. Patent 4,896,733).
Pounds discloses a work machine (10) having an attachment device (90) and two adjustable hydraulic motors (30).  A hydraulic drive unit is arranged externally from the attachment device (Figure 8, for example).  Pounds is silent regarding the constant pressure; however, as discussed above, Baker discloses this arrangement.  It would have been obvious to one of ordinary skill at the time of the invention to have configured Pounds in the manner of Baker in order to facilitate movement during excavation, as taught by Baker.
The device is a trench cutter having cutting wheels.
Claim 26 is deemed to be inherent since the device would be inoperable for its intended purpose if it was not configured to the load requirement.

Allowable Subject Matter
Claims 24, 25, 27-29, 34 and 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 33 and 35-37 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671